Citation Nr: 1801962	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  10-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to October 1960 and from February 1961 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016 and August 2017, the Board remanded this matter for additional evidentiary development.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD and entitlement to service connection for a cervical spine disability are addressed in the REMAND portion     of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the August 2017 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, acting through his representative, requested withdrawal of the appeal of the issue of entitlement to service connection for actinic keratosis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for actinic keratosis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law    in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by   the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the August 2017 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, acting through his representative, requested withdrawal of the appeal of the issue of entitlement to service connection for actinic keratosis.  Hence, there remains no allegation of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The claim for service connection for actinic keratosis is dismissed.


REMAND

The Veteran is seeking service connection for PTSD and for a cervical spine disability.

In November 2017, the Social Security Administration (SSA) submitted records to  the AOJ in response to its requests for records relating to the Veteran's SSA disability claim.  The records received, however, do not belong to the Veteran.  Under these circumstances, an attempt should be made by the AOJ to obtain the correct records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A review of the Veteran's rebuilt claims file reveals that additional records may be available from both private and VA medical treatment providers. The Board notes that the record includes VA treatment records dated from November 1999 to April 2013.  The November 1999 entry indicated the Veteran had not been seen at the Pensacola Clinic since 1998, which suggests there are treatment records prior to 1999. The AOJ should request that the Veteran detail his entire history of treatment for his PTSD and cervical spine disability.  The AOJ must then attempt to obtain these underlying records directly from each of these medical treatment providers.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all materials from Social Security Administration, to include any medical records, relating to the Veteran's award of disability benefits.  If no records are available, the Veteran should be notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his cervical spine disability and mental disorders, including PTSD, since his discharge from the service. After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Request all outstanding VA treatment records, to include those dated prior to November 1999.  In addition, obtain a copy of the Veteran's October 2, 2009 VA examination for PTSD and associate it with the claims file.  If the requested records cannot be obtained, a formal finding of unavailability should be prepared and the Veteran notified of such.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


